          Case 2:20-cv-00016-AM-CW Document 1 Filed 02/20/20 Page 1 of 13
 2:20-cv-16


                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             DEL RIO DIVISION

JANE EPISD-JL DOE,               §
     PLAINTIFF                   §
V.                               §    CIVIL ACTION NO. _____________
                                 §
EAGLE PASS INDEPENDENT           §
SCHOOL DISTRICT,                 §
      DEFENDANT                  §
____________________________________________________________

                       PLAINTIFF’S ORIGINAL COMPLAINT

         COMES NOW, Plaintiff JANE EPISD-JL DOE (“Jane”) to hereby file her

“Plaintiff’s Original Complaint” and in support Jane would show this Honorable

Court the following.

                                 A. NATURE OF SUIT

         1.       Plaintiff Jane has been the victim of systematic and ongoing

discrimination in Jane’s workplace based on Jane’s age and in retaliation of Jane’s

pursuit of formal grievances related to her workplace, as well as in retaliation in an

effort to suppress Jane’s exercise of Jane’s rights under the First Amendment of the

United States Constitution. These acts of discrimination caused, contributed to, and

maintained a hostile workplace environment in addition to being actionable in and

of themselves. Plaintiff Jane attempted many times to have Defendant EPISD

(hereafter defined) stop the discrimination, but Defendant failed and refused to do


PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.02.20                                                                      1
          Case 2:20-cv-00016-AM-CW Document 1 Filed 02/20/20 Page 2 of 13




so. After exhausting her administrative remedies and having seen that any further

attempt to seek administrative redress would be pointless because of the Defendant

EPISD’s clear bias against Plaintiff Jane, Jane is also exercising her right to file a

complaint with the United States Equal Employment Opportunity Commission (the

“EEOC”) and now seeks judicial redress.

         2.       Plaintiff Jane now files this original action for damages and equitable

relief pursuant to:


                  (a)   42 U.S.C. §§6101 et seq., being the Age Discrimination
                        in Employment Act of 1967, as amended;

                  (b)   42 U.S.C. §§2000e et seq., being Title VII of the Civil
                        Rights Act of 1964, as amended by the Civil Rights Act
                        of 1991, as well as 28 U.S.C. §1343;

                  (c)   42 U.S.C. § 1983 with regards to:

                        (i)     Defendant’s violations of the laws of the United
                                States;

                        (ii)    Defendant’s denial (under the color of law) of
                                Plaintiff Jane’s equal protection, procedural due
                                process violations, and substantive due process
                                rights granted by the Fourteenth Amendment to the
                                U.S. Constitution;

                        (iii)   Defendant’s denial (under the color of law) of
                                Plaintiff Jane’s freedom of expression and
                                assembly rights granted by the First Amendment to
                                the U.S. Constitution;

                  (d)   Defendant’s actions in violations of provisions of the
                        Texas Constitution
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.02.20                                                                         2
          Case 2:20-cv-00016-AM-CW Document 1 Filed 02/20/20 Page 3 of 13




                                        B. PARTIES

         3.       Plaintiff JANE EPISD-JL DOE is an individual residing in the State of

Texas. Because of the privacy issues involved in this matter and the continued, real,

and ongoing threat of further retaliation by Defendant, Jane is hereby exercising

Jane’s rights to proceed with this matter anonymously.

         4.       The need to protect the identity of Plaintiff Jane does not hinder the

defense of this matter by Defendant, for the facts are well known to the Defendant.

When applying the applicable tests (created by jurisprudence applicable to this

Court) to balance the needed protection of privacy versus any inconvenience to the

Defendant, the protection of Jane’s privacy prevails.

         5.       At such time as the Court might agree on procedures designed (a) to

protect the privacy of Plaintiff Jane, and (b) to protect Plaintiff Jane from further

retaliation, Jane’s identity shall be disclosed.

         6.       Defendant EAGLE PASS INDEPENDENT SCHOOL DISTRICT

(“EPISD”) is a public school district formed under the laws of the State of Texas and

operates under the authority of the State of Texas and the United States Department

of Education. Defendant EPISD may be served with process herein by personal

delivery to Defendant’s EPISD’s Superintendent of Schools as follows:

                    EAGLE PASS INDEPENDENT SCHOOL DISTRICT
                        ATTN: Samuel Mijares-Superintendent
                                 587 Madison Street
                               Eagle Pass, Texas 78852
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.02.20                                                                        3
          Case 2:20-cv-00016-AM-CW Document 1 Filed 02/20/20 Page 4 of 13




                                C. JURISDICTION and VENUE

         7.       The original jurisdiction of this Court is in accordance with 28 U. S. C.

§ 1331 as involving a federal question proceeding arising under:

                  (a)   42 U.S.C. §§6101 et seq., being the Age Discrimination
                        in Employment Act of 1967, as amended (“ADEA”);

                  (b)   42 U.S.C. §§2000e et seq., being Title VII of the Civil
                        Rights Act of 1964, as amended by the Civil Rights Act
                        of 1991, as well as 28 U.S.C. §1343 (“Title VII”); and

                  (c)   42 U.S.C. § 1983 (“Section 1983”) with regards to:

                        (j)      Defendant’s violations of the laws of the United
                                 States;

                        (ii)     Defendant’s denial (under the color of law) of
                                 Plaintiff Jane’s equal protection, procedural due
                                 process violations, and substantive due process
                                 rights granted by the Fourteenth Amendment to the
                                 U.S. Constitution;

                        (iii)    Defendant’s denial (under the color of law) of
                                 Plaintiff Jane’s freedom of expression and
                                 assembly rights granted by the First Amendment to
                                 the U.S. Constitution.

         8.       This Court may further exercise supplemental jurisdiction over

Plaintiff’s claims arising under Texas law pursuant to 28 U.S.C. § 1367, specifically,

being Defendant’s actions in violation of provisions of the Texas Constitution.

         9.       Venue is proper in the Western District of Texas (Del Rio Division)

because Defendant EPISD operates its schools in, and from, Eagle Pass, Texas and

Maverick County, Texas, which is also where the underlying events occurred. Eagle
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.02.20                                                                           4
          Case 2:20-cv-00016-AM-CW Document 1 Filed 02/20/20 Page 5 of 13




Pass and Maverick County are within the Western District of Texas and within the

Del Rio Division.

                                D. FACTUAL BACKGROUND

         10.      Jane is a female over the age of forty.

         11.      Jane has been an education employee in the State of Texas for many

years. Jane remains an employee of Defendant EPISD.

         12.      Jane performed the above-described work for Defendant EPISD under

a written agreement with (“Contract”).

         13.      EPISD receives grants and other funds from the United States

government.

         14.      Plaintiff Jane made Defendant EPISD fully aware of such mistreatment,

as well as improper and illegal actions being taken by EPISD. However, EPISD

personnel took no steps to stop the misconduct, to correct the offenders, or to prevent

similar acts of misconduct in the future. Indeed, Defendant EPISD’s reaction was to

retaliate against Jane for having brought the misconduct to people’s attention.

         15.      Further, because of Plaintiff’s Jane’s age and the exercise of Jane’s

rights to seek formal complaints and redress (by filing the foregoing referenced

formal grievance that was intentionally blocked by Defendant EPISD and its

counsel), EPISD systematically demoted Jane to a position that was subsequently

filled by a younger worker, resulting in a significant loss of salary for Jane.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.02.20                                                                       5
          Case 2:20-cv-00016-AM-CW Document 1 Filed 02/20/20 Page 6 of 13




         16.      Further, Plaintiff Jane is pursuing a complaint with the United States

Department of Justice, Civil Rights Division, Equal Employment Opportunity

Commission.

         17.      EPISD’s misconduct caused Jane to suffer economic harm, including

without limitation lost pay and medical expenses.

         18.      EPISD committed the misconduct described in this Complaint

intentionally, with actual malice, reckless disregard, and deliberate indifference

towards Jane.

         19.      Texas law deems Jane’s Contract to create a property interest that Jane

holds.

         20.      Defendant EPISD targeted its behavior against Jane and implemented

it under color of law. The EPISD personnel who committed the misconduct

complained of did so as agents and representatives of EPISD and were implementing

EPISD’s policies, practices, and procedures when they acted against Jane.

         21.      If EPISD’s policies, practices, and procedures were not in written form,

EPISD and its agents implemented them in accord with the customs and practices of

EPISD’s policy makers.

         22.      The EPISD personnel who acted against Jane did so while performing

their assigned EPISD duties, as prescribed by EPISD’s superintendent and/or its

board of trustees.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.02.20                                                                          6
          Case 2:20-cv-00016-AM-CW Document 1 Filed 02/20/20 Page 7 of 13




         23.      Further, EPISD’s Board of Trustees (“Board”) was aware of the

ongoing course of discrimination and mistreatment of Jane, yet it did nothing, even

though the board is EPISD’s ultimate policy maker. The Board, therefore, ratified

and condoned EPISD’s agents’ misconduct against Jane.

         24.      EPISD’s misconduct towards Plaintiff Jane represent actions of

complete and deliberate indifference to Jane, and, made it necessary for Jane to retain

legal counsel and to file this lawsuit to seek redress for the wrongs done to her by

EPISD.

         25.      For the purposes of this matter, Defendant EPISD’s foregoing acts and

omissions committed as to Plaintiff Jane shall be collectively referred to hereafter as

the “Civil Rights Violations.”

         26.      Plaintiff Jane has met all conditions precedent to bring these claims

before this Honorable Court.

                                  E. CAUSES OF ACTION

                      COUNT ONE: VIOLATION OF THE ADEA

         27.      Defendant EPISD’s Civil Rights Violations against Plaintiff Jane were

committed, in part, because Plaintiff Jane was over the age of forty.

         28.      Defendant EPISD’s Civil Rights Violations committed against Plaintiff

Jane based upon Jane’s age are violations of the ADEA.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.02.20                                                                       7
          Case 2:20-cv-00016-AM-CW Document 1 Filed 02/20/20 Page 8 of 13




         29.      Plaintiff Jane has suffered actual and consequential damages as a direct

and proximate result of EPISD's violations of the ADEA, for which Jane now sues.

                      COUNT TWO: VIOLATION OF TITLE VII

         30.      EPISD committed certain of its misconduct towards Jane, supra,

because of Jane’s age as well as in retaliation for Jane expressing her right to seek

redress for improper working conditions.

         31.      EPISD’s Civil Rights Violations as to Jane’s violate Title VII. Such

actions also created a hostile workplace environment.

         32.      EPISD also committed certain of its misconduct towards Jane, supra,

in retaliation for her filing grievances and complaints against EPISD.

         33.      EPISD’s retaliatory acts contributed to and aggravated the hostile

workplace environment at Jane’s place of employment.

         34.      Jane has suffered actual and consequential damages as a direct and

proximate result of EPISD’s violations of Title VII.

                   COUNT THREE: VIOLATION OF SECTION 1983

         35.      42 U.S.C. §1983 provides in part:

                  Every person who under color of any statute, ordinance,
                  regulation, custom, or usage, of any State…subjects, or
                  causes to be subjected, a citizen of the United States…to
                  the deprivation of any rights, privileges, or immunities
                  secured by the Constitution and laws, shall be liable to the
                  party injured in an action and law, suit in equity, or other
                  proper procedure for redress….

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.02.20                                                                          8
          Case 2:20-cv-00016-AM-CW Document 1 Filed 02/20/20 Page 9 of 13




         36.      EPISD’s Civil Rights Violations in violation of the ADEA and Title

VII also violate Section 1983 because EPISD committed those acts and omissions

under color of law, through designated persons of authority implementing their

EPISD-assigned duties and responsibilities, including the Board.

         37.      The First Amendment to the United States Constitution grants Jane the

right to express her issues with EPISD both orally and in writing. It grants her the

right to assemble peaceably and to petition EPISD for redress, which she did.

         38.      The Fourteenth Amendment to the United States Constitution grants

Jane the right to procedural and substantive due process and to equal protection

under the law.

         39.      Jane suffered actual and consequential damages as a direct and

proximate result of EPISD’s violations of Section 1983.

         40.      Plaintiff Jane also seeks equitable relief to which Plaintiff Jane is

entitled by Section 1983, including but not being limited to:

                  (a)   requiring Defendant EPISD to cease and desist from any
                        further Civil Rights Violations against Plaintiff Jane; and

                  (b)   expungement from the files of Defendant EPISD of all
                        materials reflecting negatively on Plaintiff Jane.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.02.20                                                                       9
         Case 2:20-cv-00016-AM-CW Document 1 Filed 02/20/20 Page 10 of 13




        COUNT FOUR: VIOLATIONS OF THE TEXAS CONSTITUTION

         41.      As a public school district locally operating as a political subdivision

in the State of Texas, Defendant EPISD’s actions are also subject to scrutiny of

protections created by the Texas Constitution.

         42.      Defendant EPISD’s Civil Rights Violations against Plaintiff Jane were

committed under the color of law and resulted in the violation of Plaintiff Jane’s’

rights under the Constitution of the State of Texas.

         43.      Specifically, Defendant EPISD’s Civil Rights Violations committed

towards Jane were committed under the color of law and resulted in the violation of

Plaintiff Jane’s rights under:

                  (a)   the procedural due process requirements of the Texas
                        Constitution found in Article 1, Section 19;

                  (b)   the substantive due process requirements of the Texas
                        Constitution found in Article 1, Section 19;

                  (c)   the equal protection requirements of the Texas
                        Constitution found in Article I, Section 3; and

                  (d)   the freedom of speech requirements of the Texas
                        Constitution found in Article I, Section 8.

Hereafter, the foregoing shall be collectively referred to as “Violations of the Texas

Constitution.”




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.02.20                                                                          10
         Case 2:20-cv-00016-AM-CW Document 1 Filed 02/20/20 Page 11 of 13




         44.      Defendant EPISD’s Violations of the Texas Constitution as to Plaintiff

Jane have caused Plaintiff Jane to suffer a loss of benefits and created economic

losses.

         45.      Defendant EPISD’s Violations of the Texas Constitution as to Plaintiff

Jane have caused Plaintiff Jane to suffer mental and emotional distress and damages.

         46.      Although Plaintiff Jane, as a private party living in the State of Texas,

has no standing to seek monetary damages for the Defendant EPISD’s Violations

of the Texas Constitution as to Plaintiff Jane, Plaintiff Jane does seek the equitable

relief to which Plaintiff Jane is entitled by Texas jurisprudence, including but not

being limited to:

                  (a)   requiring Defendant EPISD to cease and desist from any
                        further Civil Rights Violations against Plaintiff Jane;

                  (b)   expungement from the files of Defendant EPISD of all
                        materials reflecting negatively on Plaintiff Jane.

       COUNT FIVE: EXEMPLARY AND/OR LIQUIDATED DAMAGES

         47.      Various of the statutes that EPISD’s misconduct violated permit the

recovery of exemplary and/or liquidated damages. EPISD’s misconduct entitles Jane

to recover exemplary and/or liquidated damages from EPISD in an amount sufficient

to punish EPISD for its misconduct and to deter similar misconduct in the future.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.02.20                                                                           11
         Case 2:20-cv-00016-AM-CW Document 1 Filed 02/20/20 Page 12 of 13




                            COUNT SIX: ATTORNEY’S FEES

         48.      Various of the statutes that EPISD’s misconduct violated permit the

recovery of reasonable and necessary attorney’s fees. EPISD’s misconduct entitles

Jane to recover from EPISD her reasonable and necessary attorney’s fees.

                  COUNT SEVEN: INTEREST AND COSTS OF COURT

         49.      Various of the statutes that EPISD’s misconduct violated permit the

recovery of prejudgment interest.

         50.      Jane is entitled to recover from EPISD both prejudgment interest, where

permitted, and post judgment interest, at the highest rates permitted by law.

         51.      Jane is entitled to recover from EPISD her costs of court.

                                       F. JURY TRIAL

         52.      Plaintiff Jane hereby requests a trial by jury in this lawsuit.

         Wherefore, premises considered, Plaintiff JANE EPISD-JL DOE respectfully

prays that upon final trial of this matter Jane recover a judgment against Defendant

EPISD for:

         • Plaintiff’s actual and consequential damages;

         • Exemplary damages in the manner requested above;

         • Plaintiff’s reasonable and necessary attorney’s fees;

         • Prejudgment and post judgment interest, as applicable;

         • Plaintiff’s costs of court; and

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.02.20                                                                        12
         Case 2:20-cv-00016-AM-CW Document 1 Filed 02/20/20 Page 13 of 13




Any and all such other relief, legal and equitable, as to which Plaintiff may be justly

entitled.

         Respectfully submitted,

                                       Gorman Law Firm, pllc



                                             Terry P. Gorman, Esq.
                                             Texas Bar Number 08218200
                                       901 Mopac Expressway South, Suite 300
                                       Austin, Texas 78746
                                       Telephone: 512.980.4556 (direct)
                                       Telecopier: 512.597.1455
                                       tgorman@school-law.co
                                       COUNSEL FOR PLAINTIFF
                                       JANE EPISD-JL DOE




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.02.20                                                                     13
